DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 15, 29, and 41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the best prior art found during the examination of the present, Abdelaziz et al. (U.S. Patent Application Publication # 2004/0044727 A1) teach  a “peer-to-peer platform may provide mechanisms through which peers may discover each other, communicate with each other, and cooperate with each other to form peer groups.” (Fig.1A, 1B, 2; Paragraph [0075]), in view of Agiwal et al. (U.S. Patent Application Publication # 2014/0341112 A1) teach a method for generating and exchanging PRoSe EPS Bearer Request Message. (Fig(s).4A, 4B, 14 @ 1426; Paragraph [0138]), and Howard et al. (U.S. Patent Application Publication # 2012/0054571 A1) teach “… a communication module for monitoring the network connection through a first port that is independent of a network port.”(Abstract), fail to disclose: “and wherein the connectivity information comprises an Interactive Connectivity Establishment (ICE) candidate for connecting the first communication device and the second communication device and information about external connections of the first and the second communication devices towards connectivity interfaces, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 16-17, 19-26, 35-38, and 40 are also allowed by virtue of their dependency on claim 1.
Regarding claim 29, the best prior art found during the examination of the present, Abdelaziz et al. (U.S. Patent Application Publication # 2004/0044727 A1) teach  a “peer-to-peer platform may provide mechanisms through which peers may discover each other, communicate with each other, and cooperate with each other to form peer groups.” (Fig.1A, 1B, 2; Paragraph [0075]), in view of Agiwal et al. (U.S. Patent Application Publication # 2014/0341112 A1) teach a method for generating and exchanging PRoSe EPS Bearer Request Message. (Fig(s).4A, 4B, 14 @ 1426; Paragraph [0138]), and Howard et al. (U.S. Patent Application Publication # 2012/0054571 A1) teach “… a communication module for monitoring the network connection through a first port that is independent of a network port.”(Abstract), fail to disclose: “and wherein the connectivity information comprises an Interactive Connectivity Establishment (ICE) candidate for connecting the first communication device and the second communication device and information about external connections of the first and the second communication devices towards connectivity interfaces, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of 
Claims 33-34 are also allowed by virtue of their dependency on claim 29.
Regarding claim 41, the best prior art found during the examination of the present, Abdelaziz et al. (U.S. Patent Application Publication # 2004/0044727 A1) teach  a “peer-to-peer platform may provide mechanisms through which peers may discover each other, communicate with each other, and cooperate with each other to form peer groups.” (Fig.1A, 1B, 2; Paragraph [0075]), in view of Agiwal et al. (U.S. Patent Application Publication # 2014/0341112 A1) teach a method for generating and exchanging PRoSe EPS Bearer Request Message. (Fig(s).4A, 4B, 14 @ 1426; Paragraph [0138]), and Howard et al. (U.S. Patent Application Publication # 2012/0054571 A1) teach “… a communication module for monitoring the network connection through a first port that is independent of a network port.”(Abstract), fail to disclose: “… wherein the connectivity information comprises at least one of: an Interactive Connectivity Establishment (ICE) candidate for connecting the first communication device and the second communication device and information about external connections of the first and the second communication devices.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
The 3GPP document (“TS 23.303 v14.1.0” December 2016) teaches a plurality of reference points, a ProSe Function, and Procedures for Prose Direct Communication. (pages 14-17 and 98-108)
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 6, 2021